958 F.2d 369
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Joyce C. JAMESON, Defendant-Appellant.
No. 92-6081.
United States Court of Appeals, Fourth Circuit.
Submitted March 2, 1992.Decided March 17, 1992.

Appeal from the United States District Court for the Eastern District of North Carolina, at Fayetteville.   W. Earl Britt, District Judge.  (CR-90-60)
Joyce C. Jameson, appellant pro se.
John Stuart Bruce, Office of the United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
AFFIRMED.
Before SPROUSE and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Joyce C. Jameson appeals from the district court's order denying relief on her motion for reduction of sentence.   We affirm.


2
Jameson was convicted by a jury of perjury, 18 U.S.C. § 1623 (1988), and sentenced to eighteen months imprisonment.   Jameson filed a notice of appeal from her conviction, and that appeal is currently pending with this Court.   Jameson subsequently filed a motion in the district court to reduce her sentence.   The district court denied this motion, holding that it was without authority to grant the relief sought.   Jameson subsequently filed a motion for reconsideration which was likewise denied.   Jameson then filed the present appeal from the decisions denying relief on her motion for a reduction in sentence.


3
We note preliminarily that Jameson's filing of a timely notice of appeal from her conviction deprived the district court of jurisdiction to rule upon her Fed.R.Crim.P. 35 motion.   See United States v. Davis, 924 F.2d 501, 504 (3d Cir.1991);   United States v. Prows, 888 F.2d 100, 101 (11th Cir.1989);   United States v. Ledbetter, 882 F.2d 1345, 1349 (8th Cir.1989).   In addition, even if the district court had jurisdiction, Jameson is not entitled to relief under any portion of the current rule 35.


4
Accordingly, we affirm the decision of the district court.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
AFFIRMED.